DETAILED ACTION

This Office action is in response to papers submitted on 12 January 2022.

Clams 1-18 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-18 are allowed and have been renumbered 1-16.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tyler Johnson, Applicant’s representative, on 12 January 2022.

The application has been amended as follows: 
Delete all existing claims and replace with attached amended claims.
In line 2 of claim 14 delete –2—and insert “1”.

The following is an examiner’s statement of reasons for allowance:
See Applicant’s remarks/arguments as presented on November 2, 2021, pages 9-14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        January 26, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119